DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  Language inconsistency.
Claim 1, lines 14-15 recite: “…said pump unit being in fluid communication with said reservoir wherein said pump is configured to…”  Language consistency is recommended in order to avoid confusion.
For purposes of examination, examiner will interpret Claim 1, lines 14-15 as reciting: “…said pump unit being in fluid communication with said reservoir wherein said pump unit is configured to…”  
Claim 11, lines 30-31 recite: “…said pump unit being in fluid communication with said reservoir wherein said pump is configured to…”  Language consistency is recommended in order to avoid confusion.
For purposes of examination, examiner will interpret Claim 11, lines 30-31 as reciting: “…said pump unit being in fluid communication with said reservoir wherein said pump unit is configured to…”  
Claim 9 is objected to because of the following informalities: missing preposition.
Claim 9, line 2 recites: “…a power supply being positioned said housing;” The preposition “in” is missing between the word “positioned” and the word “said”. 
claim 9 as reciting: “…a power supply being positioned in said housing;”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “each of said handles being coupled to said second surface of a respective…” in line 10.  There is no mention of a second surface previously in claim 1.  Therefore, there is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, examiner will interpret claim 1 as reciting: “…each of said handles being coupled to a second surface of a respective…”
Claim 3 recites: “…wherein each of said doors has a first surface, a second surface…”  This limitation is considered indefinite because it is unclear if applicant is referring to the same second surface as disclosed in claim 1 or if it is a different second surface.”
	Claims 2 and 4-10 are rejected because they depend on rejected claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Garguilo et al. (US Pat. No. 4,159,672, hereinafter Garguilo) in view of Bryson, J. (US Pat. No. 4,229,415, hereinafter Bryson) and Hammer, S. (US Pat. Pub. No. 2014/0141709, hereinafter Hammer).
Claim 1, Garguilo discloses an air freshener assembly (#10) being integrated into an air conditioning system of a building for freshening air blown by the air conditioning system (#30), said assembly comprising:
a housing (#12) being positionable on a distribution duct (#30, #18) of a heating, ventilation and air conditioning (HVAC) system (see figures 1 and 2, and column 2, lines 24-64 and column 3, lines 10-12);
a door (#34), the door being hingedly coupled to said housing (#12) for opening and closing said housing (#12) (see figure 1 and column 3, lines 12-15);
a reservoir (#40A) being positioned within said housing (#12), said reservoir (#40A) containing a chemical fragrance (see figures 1 and 2 and column 3, lines 17-22); and
a pump unit (#44A) being coupled to said housing (#12), said pump unit (#44A) being in fluid communication with said reservoir (#40A) wherein said pump unit (#44A) is configured to pump the chemical fragrance, said pump unit (#44A) pumping a measured unit of the chemical fragrance each time said pump unit is turned on, said pump unit being in fluid communication with an interior of the distribution duct (#30, #18) of the HVAC system wherein said pump unit (#44A) is configured to release the chemical fragrance into the distribution duct (#30, #18) (see figures 1 and 2 and column 3, lines 23-58).
Garguilo fails to disclose:
a magnet being coupled to said housing, said magnet magnetically engaging the distribution duct for retaining said housing on the distribution duct;
a pair of doors, each of said doors being hingedly coupled to said housing for opening and closing said housing; and 
a pair of handles, each of said handles being coupled to said second surface of a respective one of said doors for opening and closing said doors.
In regards to (b) and (c), Bryson teaches a portable or stationary dispenser for delivering a substance, such as odorants and deodorants, for commercial and industrial use (see column 2, lines 1-6). The dispenser (#211) comprises a housing which may be adapted for connection to duct work, i.e. distribution duct, a pair of doors (#214), each of said doors being hingedly coupled to said housing for opening and closing said housing, and handles (#27) coupled to a second surface of a respective one of said doors (#214) for opening and closing said doors (#214), and a reservoir (#61) positioned within housing containing a chemical fragrance (see figure 2, and column 2, lines 37-54, and column 5, lines 4-21).  Since Bryson teaches that figure 2 discloses a larger dispenser (#211) than figure 1 and is constructed in the same manner as dispenser (#11), it is considered reasonably obvious, that the handles (#27) are also coupled to a second surface of a reactive one of said door (#214), as claimed by the applicant. 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air freshener assembly as disclosed by Garguilo by having a pair of doors, each of said doors being hingedly coupled to said housing for opening and closing said housing, and a pair of handles, each of said handles 
Garguilo, in view of Bryson, fails to disclose a magnet being coupled to said housing, said magnet magnetically engaging the distribution duct for retaining said housing on the distribution duct.
Examiner notes that although Garguilo, in view of Bryson, fails to disclose a magnet being coupled to said housing, said magnet magnetically engaging the distribution duct for retaining said housing on the distribution duct, changing/using a different type of fastening mechanism, such as using a magnet instead of screws or bolts for retaining said housing on the distribution duct, is a mere engineering design choice in order to obtain a desired end-result, such as for improved aesthetic appearance, or for ease of maintenance and disposition of the housing, and is considered prima facie obvious, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04. 

It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air freshener assembly as disclosed by Garguilo, in view of Bryson, by substituting a known fastening mechanism for another known fastening mechanism, such as a magnet being coupled to said housing, said magnet magnetically engaging the distribution duct for retaining said housing on the distribution duct, as claimed by the applicant, with a reasonable expectation of success, as Hammer teaches an airflow register accessory disposed on an airflow register on a distribution duct, a fastening mechanism located on the inner surface of the accessory and a scented component located on the inner surface adjacent and accessorizing the vents, whereby upon air flow from an HVAC system through the airflow register and airflow register accessory, a pleasant scent may be imparted to the room via release of the scent from the scented component, and if the airflow register of interest is metal to which a magnet can adhere, the fastening can be one or more magnets, which allows for 
In regards to Claim 2, Garguilo discloses wherein:
said housing (#12) has a top wall, a bottom wall and an outer wall extending therebetween, said outer wall having a back side and a front side, said front side being open into an interior of said housing (#12), said housing having a divider (#38) therein to define a first portion and a second portion of an interior of said housing, said divider (#38) being centrally positioned between said top wall and said bottom wall (see figure 1 below).

    PNG
    media_image1.png
    374
    604
    media_image1.png
    Greyscale

Examiner notes that although Garguilo does not explicitly disclose that the divider is centrally positioned between said top wall and said bottom wall, changing the location of the divider to be centrally positioned between said top wall and said bottom wall is a mere engineering design choice, in order to obtain a desired end-result, such as for 
said magnet is positioned on said back side of said outer wall of said housing (see figure 1, and column 3, lines 10-12; Garguilo discloses that the cabinet (#12), i.e. housing, is mounted on the return duct (#30), i.e. distribution duct, by any conventional means such as sheet metal screws or the like.  Since Garguilo discloses any conventional means for mounting the cabinet (#12) on the return duct (#30), and Hammer discloses the use of fastening means such as a magnet (see Hammer on paragraph [0024]), it is considered obvious to substitute the mounting means, such as screws, for any conventional mounting means, such as a magnet and positioned on said back side of said outer wall of said housing, as claimed by the applicant, with a reasonable expectation of success, as a magnet is a known and conventional mounting means which allows for quick and easy attachment or detachment of the airflow register accessory from the airflow register disposed on the distribution duct of the room (see Hammer paragraph [0024]).
In regards to Claim 3, Garguilo, in view of Bryson and Hammer, discloses the assembly as recited in claim 2. Bryson further teaches wherein each of said doors (#23, #214) has a first surface, a second surface and a first lateral edge, said first lateral edge of each of said doors being hingedly coupled to said front side of said outer wall of said housing, said first surface each of said doors (#214) abutting said front side when said 

    PNG
    media_image2.png
    686
    545
    media_image2.png
    Greyscale

.  
Claims 4-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Garguilo, in view of Bryson and Hammer, and further in view of Habbel, S. (US Pat. Pub. No. 2014/0097266, hereinafter Habbel).
In regards to Claim 4, Garguilo, in view of Bryson and Hammer, disclose the assembly as recited in claim 3.  Although Garguilo, as modified above, does not explicitly disclose wherein said pair of doors includes an upper door and a lower door, said upper door being aligned with said first portion of said interior of said housing, said lower door 
Garguilo, as modified above, fails to disclose wherein said upper door having an opening extending therethrough.
However, Habbel teaches a scent dispenser arrangement for dispersing fragrance into a HVAC system (see paragraph [0003]).  The scent dispenser arrangement (#26) comprises a housing (#30 scent disperser assembly) positionable on a distribution duct (#11) of a HVAC system, a reservoir (#48) positioned within the housing (#30) containing a chemical fragrance, a pump unit (#56) coupled to said housing (#30) said pump unit (#56) being in fluid communication with said reservoir (#48) wherein said pump unit (#56) is configured to pump the chemical fragrance (#36), said pump unit (#56) pumping a measured unit of the chemical fragrance each time said pump unit is turned on, said pump unit being in fluid communication with an interior of the distribution duct (#11) of the HVAC system wherein said pump unit (#56) is configured to release the chemical fragrance into the distribution duct (#11) (see figures 3 and 6, and paragraphs [0073]-[0074]).
	Habbel further teaches wherein the housing (#30) comprises top wall, bottom wall (#64) and outer wall (#65) extending therebetween, said outer wall having a back side and a front side (#44), said front side (#44) being open into an interior or said housing 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the assembly as disclosed by Garguilo, in view of Bryson and Hammer, by having said upper door to have an opening extending therethrough, as claimed by the applicant, with a reasonable expectation of success, as Habbel teaches a scent dispenser arrangement for dispersing fragrance into a HVAC system comprising a positionable on a distribution duct of a HVAC system, a reservoir positioned within the housing containing a chemical fragrance, and a pump unit coupled to said housing said pump unit  being in fluid communication with said reservoir, wherein said pump unit is configured to pump the chemical fragrance, said pump unit pumping a measured unit of the chemical fragrance each time said pump unit is turned on, said pump unit being in fluid communication with an interior of the distribution duct of the HVAC system wherein said pump unit is configured to release the chemical fragrance into the distribution duct, wherein the housing comprises top wall, bottom wall and outer wall extending therebetween, said outer wall having a back side and a front side, said front side being open into an interior or said housing, and the housing has a door having an opening extending therethrough, and the door covers a first portion of said interior of the housing and a second portion of said interior of the housing, for making it easier for the user to know the operating status of the dispenser (see figures 3, 6, 12 and 14B and paragraphs [0073]-[0074]).
Claim 5, Garguilo, in view of Bryson and Hammer, discloses the assembly as recited in claim 2.  Garguilo further discloses wherein said pump unit (#44A) comprises a pipe (#50A) extending through said bottom wall of said housing, said pipe (#50A) extending into the distribution duct (#30) of the HVAC system (see figure 1 and column 3, lines 30-37).	
Garguilo, as modified above, does not explicitly disclose that pipe (#50A) extends through said back side of said outer wall of said housing, said pipe being aligned with said first portion of said interior of said housing, changing the location of the pipe is a mere engineering design choice in order to obtain a desired end-result, such as for improved aesthetic appearance, is considered prima facie obvious and has no patentable weight, absent evidence to the criticality or new of unexpected results.  See MPEP 2144.04.
In the alternative, Habbel teaches a scent dispenser arrangement for dispersing fragrance into a HVAC system (see paragraph [0003]).  The scent dispenser arrangement (#26) comprises a housing (#30 scent disperser assembly) positionable on a distribution duct (#11) of a HVAC system, a reservoir (#48) positioned within the housing (#30) containing a chemical fragrance, and a pump unit (#56) coupled to said housing (#30) said pump unit (#56) being in fluid communication with said reservoir (#48) wherein said pump unit (#56) is configured to pump the chemical fragrance (#36), said pump unit (#56) pumping a measured unit of the chemical fragrance each time said pump unit is turned on, said pump unit being in fluid communication with an interior of the distribution duct (#11) of the HVAC system wherein said pump unit (#56) is configured to release the chemical fragrance into the distribution duct (#11), wherein said pump unit (#56) 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the assembly as disclosed by Garguilo, in view of Bryson and Hammer, by having said pump unit to further comprise a pipe extending through said back side of said outer wall of said housing, said pipe extending into the distribution duct of the HVAC system, as claimed by the applicant, with a reasonable expectation of success, as Habbel teaches a scent dispenser arrangement for dispersing fragrance into a HVAC system comprising a positionable on a distribution duct of a HVAC system, a reservoir positioned within the housing containing a chemical fragrance, and a pump unit coupled to said housing said pump unit  being in fluid communication with said reservoir, wherein said pump unit is configured to pump the chemical fragrance, said pump unit pumping a measured unit of the chemical fragrance each time said pump unit is turned on, said pump unit being in fluid communication with an interior of the distribution duct of the HVAC system wherein said pump unit is configured to release the chemical fragrance into the distribution duct, whereby said pump unit comprises a pipe extending through a back side of an outer wall of said housing, said pipe extending into the distribution duct of the HVAC system, thereby obtaining an improved fragrance dispenser assembly which can be disposed in various locations throughout the HVAC system (see paragraphs [0016] and [0073]-[0074]).
Examiner notes that although Garguilo, as modified above, is silent in regards to wherein said pipe being aligned with said first portion of said interior of said housing, 
In regards to Claim 6, Garguilo, in view of Bryson, Hammer and Habbel, discloses the assembly as recited in claim 5.  Garguilo further discloses said pump unit (#44A) includes:
a control circuit (control means) being positioned in said housing, said control circuit receiving a pump input (see figures 2 and 4 and column 4, lines 9-44); and
a pump (#44A) having an inlet and an outlet, said input being fluidly coupled to said reservoir (#40A), said outlet being fluidly coupled to said pipe (#50A) wherein said pipe (#50A) is configured to release the chemical fragrance into the distribution duct (#30), said pump (#44A) being electrically coupled to said control circuit (control means), said pump (#44A) being turned on when said control circuit (control means) receives said pump input, said pump (#44A) pumping a fixed quantity of the chemical fragrance each time said pump is turned on (see figures 2 and 4, column 4, lines 9-68 and claim 1; Claim 1 of Garguilo discloses control means serially connected in said conduit between said container and said spray means for controlling the amount and timing of the flow of fluid to said spray means).
Although Garguilo is silent in regards to the pump being positioned in said first portion of said interior of said housing, relocating/changing the position of the pump to be 
In regards to Claim 7, Garguilo, in view of Bryson and Hammer, discloses the assembly as recited in claim 6.  Garguilo, as modified above, fails to disclose wherein said pump unit includes a power supply being positioned in the housing, said power supply being electrically coupled to said control circuit, said power supply comprising at least one battery, said power supply being positioned in said first portion of said interior of said housing.
However, Habbel teaches a scent dispenser arrangement for dispersing fragrance into a HVAC system (see paragraph [0003]).  The scent dispenser arrangement (#26) comprises a housing (#30 scent disperser assembly) positionable on a distribution duct (#11) of a HVAC system, a reservoir (#48) positioned within the housing (#30) containing a chemical fragrance, and a pump unit (#56) coupled to said housing (#30) said pump unit (#56) being in fluid communication with said reservoir (#48) wherein said pump unit (#56) is configured to pump the chemical fragrance (#36), said pump unit (#56) pumping a measured unit of the chemical fragrance each time said pump unit is turned on, said pump unit being in fluid communication with an interior of the distribution duct (#11) of the HVAC system wherein said pump unit (#56) is configured to release the chemical fragrance into the distribution duct (#11) (see figures 3 and 6, and paragraphs [0073]-[0074]).
Habbel further teaches wherein said pump unit (#56) comprises a pipe (#34) extending through a back side (#44) of an outer wall of said housing (#30), said pipe (#34) 
Habbel further teaches wherein said pump unit (#56) includes a power supply being positioned in the housing, said power supply being electrically coupled to said control circuit (#50), said power supply comprising at least one battery (battery housing (#52) for housing two C batteries) (see paragraph [0073]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the assembly as disclosed by Garguilo, in view of Bryson and Hammer, by having substituting a known power supply for another known power supply, such that the pump unit includes a power supply being positioned in said housing, said power supply being electrically coupled to said control circuit, said power supply comprising at least one battery, as claimed by the applicant, with a reasonable expectation of success, as Habbel teaches a scent dispenser arrangement for dispersing fragrance into a HVAC system comprising a positionable on a distribution duct of a HVAC system, a reservoir positioned within the housing containing a chemical 
Examiner notes that although Garguilo, in view of Bryson, Hammer and Habbel, does not explicitly disclose wherein the said power supply is positioned in said first portion of said interior of said housing, changing the position of the power supply is a mere engineering design choice, is considered prima facie obvious and has no patentable 
In regards to Claim 10, Garguilo, in view of Bryson and Hammer, disclose the assembly as recited in claim 6, but fails to disclose further comprising an air sensor being coupled to said pipe such that said air sensor is positioned within the distribution duct of the HVAC system wherein said air sensor is configured to be in fluid communication with an interior of the distribution duct, said air sensor being electrically coupled to said control circuit, said control circuit receiving said pump input when said air sensor senses air being moved in the distribution duct.
However, Habbel teaches a scent dispenser arrangement for dispersing fragrance into a HVAC system (see paragraph [0003]).  The scent dispenser arrangement (#26) comprises a housing (#30 scent disperser assembly) positionable on a distribution duct (#11) of a HVAC system, a reservoir (#48) positioned within the housing (#30) containing a chemical fragrance, and a pump unit (#56) coupled to said housing (#30) said pump unit (#56) being in fluid communication with said reservoir (#48) wherein said pump unit (#56) is configured to pump the chemical fragrance (#36), said pump unit (#56) pumping a measured unit of the chemical fragrance each time said pump unit is turned on, said pump unit being in fluid communication with an interior of the distribution duct (#11) of the HVAC system wherein said pump unit (#56) is configured to release the chemical fragrance into the distribution duct (#11) (see figures 3 and 6, and paragraphs [0073]-[0074]).
Habbel further teaches wherein said pump unit (#56) comprises a pipe (#34) extending through a back side (#44) of an outer wall of said housing (#30), said pipe (#34) 
Habbel further teaches an air sensor (#28) being coupled to said pipe (#34) such that said air sensor (#28) is positioned within the distribution duct (#11) of the HVAC system, wherein said air sensor (#28) is configured to be in fluid communication with an interior of the distribution duct (#11), said air sensor being (#28) electrically coupled to said control circuit (#50), said control circuit (#50) receiving said pump input when said air sensor (#28) senses air being moved in the distribution duct (#11) (see figures 2 and 3, and paragraphs [0068] and [0077]).
Examiner notes that the broadest most reasonable interpretation for the term “coupled” is being utilized.  According to the Merriam-Webster Thesaurus a synonym for the term “coupled” is adjacent or neighboring.  Therefore, it is reasonably obvious, that the air sensor is coupled to said pipe, as claimed by the applicant. 
In the alternative, although Garguilo, in view of Bryson, Hammer and Habbel, does not explicitly disclose that the air sensor is coupled to said pipe, changing the location of 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the assembly as disclosed by Garguilo, in view of Bryson and Hammer, by having an air sensor being coupled to said pipe such that said air sensor is positioned within the distribution duct of the HVAC system wherein said air sensor is configured to be in fluid communication with an interior of the distribution duct, said air sensor being electrically coupled to said control circuit, said control circuit receiving said pump input when said air sensor senses air being moved in the distribution duct, as claimed by the applicant, with a reasonable expectation of success, as Habbel teaches a scent dispenser arrangement for dispersing fragrance into a HVAC system comprising a positionable on a distribution duct of a HVAC system, a reservoir positioned within the housing containing a chemical fragrance, and a pump unit coupled to said housing said pump unit  being in fluid communication with said reservoir, wherein said pump unit is configured to pump the chemical fragrance, said pump unit pumping a measured unit of the chemical fragrance each time said pump unit is turned on, said pump unit being in fluid communication with an interior of the distribution duct of the HVAC system wherein said pump unit is configured to release the chemical fragrance into the distribution duct, whereby said pump unit comprises a pipe extending through a back side of an outer wall of said housing, said pipe extending into the distribution ducts of the HVAC system, a control circuit positioned in said housing, said control unit receiving a pump input and a pump having an inlet and an outlet, said input being fluidly coupled to . 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Garguilo, in view of Bryson and Hammer, and further in view of Harris, R. (US Pat. Pub. No. 2010/0243754, hereinafter Harris).
In regards to Claim 8, Garguilo, in view of Bryson and Hammer, disclose the assembly as recited in claim 6, but fails to disclose wherein said pump unit includes a level sensor being positioned within said reservoir wherein said level sensor is configured to sense the level of chemical fragrance in said reservoir, said level sensor being electrically coupled to said control circuit.
However, Harris teaches a high-performance, multipurpose cartridge-based liquid dispensing air freshener which can be used in many ways, and able to generate an adjustable fragrance concentration over a relatively long time and which can be refilled by changing a replaceable or disposable cartridge-style container of fragrance-producing liquid (see paragraphs [0005] and [0014]). The dispensing air freshener is useable in 
The dispensing air freshener comprises a housing (#126) positionable on a distribution duct (#115) of a HVAC system, reservoirs (#67) positioned within the housing (#126) containing a fragrance, a pump unit (#65) coupled to said housing (#126) and in fluid communication with the reservoirs (#67) wherein said pump unit (#65) is configured to pump the fragrance into an interior of the distribution duct (#115) of the HVAC system, said pump unit (#65) comprises a control circuit (#64) positioned in the housing (#126) and receiving a pump input, and a pump (#65) having an inlet (#93) and an outlet, the inlet (#93) coupled to the reservoirs (#67) and the outlet coupled to a pipe (#86) for releasing the fragrance into the distribution duct (#115), said pump (#65) being turned on when said control circuit (#64) receives said pump input, wherein said pump unit (#65) includes a level sensor (#88) positioned within said reservoir (#67) wherein said level sensor (#88) is configured to sense the level of fragrance in said reservoir (#67), said level sensor (#88) being electrically coupled to said control circuit (#64) (see figures 1, 11 and 13-18, and paragraphs [0079], [0274] and [0282]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the assembly as disclosed by Garguilo, in view of Bryson and Hammer, by having the pump unit to include a level sensor being positioned within said reservoir wherein said level sensor is configured to sense the level of chemical fragrance in said reservoir, said level sensor being electrically coupled to said control circuit, as claimed by the applicant, with a reasonable expectation of success, as Harris teaches a dispenser air freshener that is useable in buildings, such as .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Garguilo, in view of Bryson, Hammer and Harris, and further in view of Avidor, A. (US Pat. Pub. No. 2017/0360981, hereinafter Avidor).
In regards to Claim 9, Garguilo, in view of Bryson, Hammer and Harris, discloses the assembly as recited in claim 8.  Harris further teaches wherein the pump unit (#65) includes: 
a power supply (#79 batteries) being positioned in said housing (#126) (see figure 14 and paragraph [0277]); and 
a light emitter (lamp), the light emitter being positioned in said housing (#126), the light emitter being electrically coupled to said control circuit (#64) light emitter emitting a unique color of light, the light emitter being assigned to a level sensor (#88), said light emitter assigned to said level sensor (#88) being turned on when said level sensor senses a minimum level of chemical fragrance in said reservoir (#67) (see figures 17-18 and paragraph [0276]-[0277], [0282]; Harris teaches wherein the level sensor (#88) communicates with the control module assembly (#64) so that the fluid level can be known and displayed.  The control module assembly (#64) can flash a lamp to signal a low fluid level condition.).
Harris fails to disclose a light emitter being assigned to said power supply, said light emitter assigned to said power supply being turned on when said power supply falls below a minimum charge level. 
However, Avidor teaches a system for releasing fluid fragrances, i.e. flavors, into the environment. The system (#10) comprises: a plurality of compartments (#12) within a housing (#42) adapted to receive a respective plurality of capsules (#14), each capsule containing therein a flavor material; a dispenser system (#18) configured for dispensing into an environment a fluid obtained from at least one flavor material; a controller (#28) configured for receiving data pertaining to a selection of at least two of the compartments and for signaling the dispenser system to dispense fluids obtained from flavor materials contained in capsules of the selected compartments, a user interface (#40) and a power supply being positioned within said housing (#42) and electrically coupled to said controller (#28), i.e. control unit. The user interface may also include LEDs to indicate 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the assembly as disclosed by Garguilo, in view of Bryson, Hammer and Harris by also having a light emitter being assigned to said power supply, said light emitter assigned to said power supply being turned on when said power supply falls below a minimum charge level, as claimed by the applicant, with a reasonable expectation of success, as Avidor teaches a system for releasing fluid fragrances, i.e. flavors, into the environment, wherein the system comprises a plurality of compartments within a housing adapted to receive a respective plurality of capsules, each capsule containing therein a flavor material; a dispenser system configured for dispensing into an environment a fluid obtained from at least one flavor material, a controller configured for receiving data pertaining to a selection of at least two of the compartments and for signaling the dispenser system to dispense fluids obtained from flavor materials contained in capsules of the selected compartments, a user interface and a power supply being positioned within said housing and electrically coupled to said controller, wherein the user interface may also include LEDs to indicate operational status information such as low battery or low level of flavor material in a particular capsule, thereby making it easier for the user to know when the batteries need to be replaced (see paragraphs [0006], [0044] and [0089]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Garguilo, in view of Bryson, Hammer, Harris, Habbel and Avidor. 
In regards to Claim 11, Garguilo discloses an air freshener assembly (#10) being integrated into an air conditioning system of a building for freshening air blown by the air conditioning system (#30), said assembly comprising:
a housing (#12) being positionable on a distribution duct (#30, #18) of a heating, ventilation and air conditioning (HVAC) system, said housing (#12) has a top wall, a bottom wall and an outer wall extending therebetween, said outer wall having a back side and a front side, said front side being open into an interior of said housing (#12), said housing having a divider (#38) therein to define a first portion and a second portion of an interior of said housing, said divider (#38) being centrally positioned between said top wall and said bottom wall (see figure 1 below and figure 2, and column 2, lines 24-64 and column 3, lines 10-12);

    PNG
    media_image1.png
    374
    604
    media_image1.png
    Greyscale

a door (#34), the door being hingedly coupled to said housing (#12) for opening and closing said housing (#12) (see figure 1 and column 3, lines 12-15);
a reservoir (#40A) being positioned within said housing (#12), said reservoir (#40A) containing a chemical fragrance (see figures 1 and 2 and column 3, lines 17-22); and
a pump unit (#44A) being coupled to said housing (#12), said pump unit (#44A) being in fluid communication with said reservoir (#40A) wherein said pump unit (#44A) is configured to pump the chemical fragrance, said pump unit (#44A) pumping a measured unit of the chemical fragrance each time said pump unit is turned on, said pump unit being in fluid communication with an interior of the distribution duct (#30, #18) of the HVAC system wherein said pump unit (#44A) is configured to release the chemical fragrance into the distribution duct (#30, #18) (see figures 1 and 2 and column 3, lines 23-58);
wherein said pump unit (#44A) comprises a pipe (#50A) extending through said bottom wall of said housing, said pipe (#50A) extending into the distribution duct (#30) of the HVAC system (see figure 1 and column 3, lines 30-37);
a control circuit (control means) being positioned in said housing, said control circuit receiving a pump input (see figures 2 and 4 and column 4, lines 9-44); and
a pump (#44A) having an inlet and an outlet, said input being fluidly coupled to said reservoir (#40A), said outlet being fluidly coupled to said pipe (#50A) wherein said pipe (#50A) is configured to release the chemical fragrance into the distribution duct (#30), said pump (#44A) being electrically coupled to said control circuit (control means), said pump (#44A) being turned on when said control circuit (control means) receives said pump input, said pump (#44A) pumping a fixed quantity of the chemical fragrance each time said pump is turned on (see figures 2 and 4, column 4, lines 9-68 and claim 1; Claim 1 of Garguilo discloses control means serially connected in said conduit between said container and said spray means for controlling the amount and timing of the flow of fluid to said spray means).
Examiner notes that although Garguilo does not explicitly disclose that the divider is centrally positioned between said top wall and said bottom wall, changing the location of the divider to be centrally positioned between said top wall and said bottom wall is a mere engineering design choice, in order to obtain a desired end-result, such as for improved aesthetic appearance, is considered prima facie obvious and has no patentable weight, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
Examiner notes that although Garguilo does not explicitly disclose that the reservoir is positioned in said second portion of said interior of said housing, changing the location of the reservoir to be positioned in said second portion of said interior of said housing is a mere engineering design choice, in order to obtain a desired end-result, such as for improved aesthetic appearance, is considered prima facie obvious and has no 
Examiner notes that although Garguilo does not explicitly disclose that pipe extends through said back side of said outer wall of said housing, said pipe being aligned with said first portion of said interior of said housing, changing the location of the pipe is a mere engineering design choice in order to obtain a desired end-result, such as for improved aesthetic appearance, is considered prima facie obvious and has no patentable weight, absent evidence to the criticality or new of unexpected results.  See MPEP 2144.04.
Examiner notes that although Garguilo is silent in regards to the pump being positioned in said first portion of said interior of said housing, relocating/changing the position of the pump to be positioned in said first portion of said interior of said housing is a mere engineering design choice, is considered prima facie obvious and has no patentable weight, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04. 
Garguilo fails to disclose: 
a magnet being coupled to said housing, said magnet magnetically engaging the distribution duct for retaining said housing on the distribution duct, said magnet being positioned on said back side of said outer wall of said housing
a pair of doors, each of said doors being hingedly coupled to said housing for opening and closing said housing, each of said doors having a first surface, a second surface and a first lateral edge, said first lateral edge of 
a pair of handles, each of said handles being coupled to said second surface of a respective one of said doors for opening and closing said doors;
a power supply being positioned in the housing, said power supply being electrically coupled to said control circuit, said power supply comprising at least one battery, said power supply being positioned in said first portion of said interior of said housing;
a level sensor being positioned within said reservoir wherein said level sensor is configured to sense the level of chemical fragrance in said reservoir, said level sensor being electrically coupled to said control circuit;
a pair of light emitters, each of said light emitters being positioned in said housing, each of said light emitters being electrically coupled to said control circuit, each of said light emitters emitting a unique color of light, each of said light emitters being assigned to a respective one of said level sensor and said power supply, said light emitter assigned to said level sensor being turned on when said level sensor senses a minimum level of chemical fragrance in said reservoir, said light emitter being assigned to said power 
an air sensor being coupled to said pipe such that said air sensor is positioned within the distribution duct of the HVAC system wherein said air sensor is configured to be in fluid communication with an interior of the distribution duct, said air sensor being electrically coupled to said control circuit, said control circuit receiving said pump input when said air sensor senses air being moved in the distribution duct.
In regards to (b) and (c), Bryson teaches a portable or stationary dispenser for delivering a substance, such as odorants and deodorants, for commercial and industrial use (see column 2, lines 1-6). The dispenser (#211) comprises a housing which may be adapted for connection to duct work, i.e. distribution duct, a pair of doors (#214), each of said doors being hingedly coupled to said housing for opening and closing said housing, and handles (#27) coupled to a second surface of a respective one of said doors (#214) for opening and closing said doors (#214), and a reservoir (#61) positioned within housing containing a chemical fragrance (see figure 2, and column 2, lines 37-54, and column 5, lines 4-21).  Since Bryson teaches that figure 2 discloses a larger dispenser (#211) than figure 1 and is constructed in the same manner as dispenser (#11), it is considered reasonably obvious, that the handles (#27) are also coupled to a second surface of a reactive one of said door (#214), as claimed by the applicant. 

Examiner notes that although Garguilo, in view of Bryson, fails to disclose a magnet being coupled to said housing, said magnet magnetically engaging the distribution duct for retaining said housing on the distribution duct, changing/using a different type of fastening mechanism, such as using a magnet instead of screws or bolts for retaining said housing on the distribution duct, is a mere engineering design choice in order to obtain a desired end-result, such as for improved aesthetic appearance, or for ease of maintenance and disposition of the housing, and is considered prima facie 
In the alternative, in regards to (a), Garguilo, in view of Bryson, fails to disclose a magnet being coupled to said housing, said magnet magnetically engaging the distribution duct for retaining said housing on the distribution duct, said magnet being positioned on said back side of said outer wall of said housing.
However, Hammer teaches an airflow register accessory disposed on an airflow register on a distribution duct, a fastening mechanism located on the inner surface of the accessory and a scented component located on the inner surface adjacent and accessorizing the vents.  Upon air flow from an HVAC system through the airflow register and airflow register accessory, a pleasant scent may be imparted to the room via release of the scent from the scented component (see paragraph [0005]).  If the airflow register of interest is metal to which a magnet can adhere, the fastening can be one or more magnets. This allows for quick and easy attachment or detachment of the airflow register accessory from the airflow register disposed on the distribution duct of the room (see paragraph [0024]).
Examiner notes that Garguilo discloses that the cabinet (#12), i.e. housing, is mounted on the return duct (#30), i.e. distribution duct, by any conventional means such as sheet metal screws or the like (see figure 1 and column 3, lines 10-12).  Since Garguilo discloses any conventional means for mounting the cabinet (#12) on the return duct (#30), and Hammer discloses the use of fastening means such as a magnet (see Hammer on paragraph [0024]), it is considered obvious to substitute the mounting means, such as screws, for any conventional mounting means, such as a magnet and positioned on said 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air freshener assembly as disclosed by Garguilo, in view of Bryson, by substituting a known fastening mechanism for another known fastening mechanism, such as a magnet being coupled to said housing, said magnet magnetically engaging the distribution duct for retaining said housing on the distribution duct, as claimed by the applicant, with a reasonable expectation of success, as Hammer teaches an airflow register accessory disposed on an airflow register on a distribution duct, a fastening mechanism located on the inner surface of the accessory and a scented component located on the inner surface adjacent and accessorizing the vents, whereby upon air flow from an HVAC system through the airflow register and airflow register accessory, a pleasant scent may be imparted to the room via release of the scent from the scented component, and if the airflow register of interest is metal to which a magnet can adhere, the fastening can be one or more magnets, which allows for quick and easy attachment or detachment of the airflow register accessory from the airflow register disposed on the distribution duct of the room (see paragraph [0024]).
Garguilo, in view of Bryson and Hammer, fail to disclose wherein said pair of doors include an upper door and a lower door, said upper door having an opening extending therethrough, said upper door being aligned with said first portion of said interior of said 
Although Garguilo, as modified above, does not explicitly disclose wherein said pair of doors includes an upper door and a lower door, said upper door being aligned with said first portion of said interior of said housing, said lower door being aligned with said second portion of said interior of said housing, changing the disposition of the pair of doors to an upper and a lower door instead of side by side, is a mere engineering design choice in order to obtain a desired end-result, such as for improved aesthetic appearance and for ease of maintenance, is considered prima facie obvious and has no patentable weight, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
Garguilo, as modified above, fails to disclose wherein said upper door having an opening extending therethrough.
However, Habbel teaches a scent dispenser arrangement for dispersing fragrance into a HVAC system (see paragraph [0003]).  The scent dispenser arrangement (#26) comprises a housing (#30 scent disperser assembly) positionable on a distribution duct (#11) of a HVAC system, a reservoir (#48) positioned within the housing (#30) containing a chemical fragrance, a pump unit (#56) coupled to said housing (#30) said pump unit (#56) being in fluid communication with said reservoir (#48) wherein said pump unit (#56) is configured to pump the chemical fragrance (#36), said pump unit (#56) pumping a measured unit of the chemical fragrance each time said pump unit is turned on, said pump unit being in fluid communication with an interior of the distribution duct (#11) of the HVAC 
	Habbel further teaches wherein the housing (#30) comprises top wall, bottom wall (#64) and outer wall (#65) extending therebetween, said outer wall having a back side and a front side (#44), said front side (#44) being open into an interior or said housing (#30), and the housing has a door (#39) having an opening extending therethrough, and the door (#39) covers a first portion of said interior of the housing (control unit area #50) and a second portion of said interior of the housing (reservoir (#48) area) (see figures 3, 6, 12 and 14B).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the assembly as disclosed by Garguilo, in view of Bryson and Hammer, by having said upper door to have an opening extending therethrough, as claimed by the applicant, with a reasonable expectation of success, as Habbel teaches a scent dispenser arrangement for dispersing fragrance into a HVAC system comprising a positionable on a distribution duct of a HVAC system, a reservoir positioned within the housing containing a chemical fragrance, and a pump unit coupled to said housing said pump unit  being in fluid communication with said reservoir, wherein said pump unit is configured to pump the chemical fragrance, said pump unit pumping a measured unit of the chemical fragrance each time said pump unit is turned on, said pump unit being in fluid communication with an interior of the distribution duct of the HVAC system wherein said pump unit is configured to release the chemical fragrance into the distribution duct, wherein the housing comprises top wall, bottom wall and outer wall extending therebetween, said outer wall having a back side and a front side, said front 
In regards to (d), Habbel further teaches a scent dispenser arrangement for dispersing fragrance into a HVAC system (see paragraph [0003]).  The scent dispenser arrangement (#26) comprises a housing (#30 scent disperser assembly) positionable on a distribution duct (#11) of a HVAC system, a reservoir (#48) positioned within the housing (#30) containing a chemical fragrance, and a pump unit (#56) coupled to said housing (#30) said pump unit (#56) being in fluid communication with said reservoir (#48) wherein said pump unit (#56) is configured to pump the chemical fragrance (#36), said pump unit (#56) pumping a measured unit of the chemical fragrance each time said pump unit is turned on, said pump unit being in fluid communication with an interior of the distribution duct (#11) of the HVAC system wherein said pump unit (#56) is configured to release the chemical fragrance into the distribution duct (#11) (see figures 3 and 6, and paragraphs [0073]-[0074]).
Habbel further teaches wherein said pump unit (#56) comprises a pipe (#34) extending through a back side (#44) of an outer wall of said housing (#30), said pipe (#34) extending into the distribution ducts (#11) of the HVAC system (see figure 3 and paragraph [0068]). Said pump unit (#56) further includes a control circuit (#50 control module) being positioned in said housing (#30), said control unit receiving a pump input and a pump (#56) having an inlet and an outlet, said input being fluidly coupled to said 
Habbel further teaches wherein said pump unit (#56) includes a power supply being positioned in the housing, said power supply being electrically coupled to said control circuit (#50), said power supply comprising at least one battery (battery housing (#52) for housing two C batteries) (see paragraph [0073]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the assembly as disclosed by Garguilo, in view of Bryson and Hammer, by having substituting a known power supply for another known power supply, such that the pump unit includes a power supply being positioned in said housing, said power supply being electrically coupled to said control circuit, said power supply comprising at least one battery, as claimed by the applicant, with a reasonable expectation of success, as Habbel teaches a scent dispenser arrangement for dispersing fragrance into a HVAC system comprising a positionable on a distribution duct of a HVAC system, a reservoir positioned within the housing containing a chemical fragrance, and a pump unit coupled to said housing said pump unit  being in fluid communication with said reservoir, wherein said pump unit is configured to pump the chemical fragrance, said pump unit pumping a measured unit of the chemical fragrance each time said pump unit is turned on, said pump unit being in fluid communication with 
Examiner notes that although Garguilo, in view of Bryson, Hammer and Habbel, does not explicitly disclose wherein the said power supply is positioned in said first portion of said interior of said housing, changing the position of the power supply is a mere engineering design choice, is considered prima facie obvious and has no patentable weight, absent evidence of the criticality or new or unexpected results.  See MPEP 2144.04.
In regards to (g), Garguilo, in view of Bryson and Hammer, fails to disclose further comprising an air sensor being coupled to said pipe such that said air sensor is positioned within the distribution duct of the HVAC system wherein said air sensor is configured to 
However, Habbel further teaches a scent dispenser arrangement for dispersing fragrance into a HVAC system (see paragraph [0003]).  The scent dispenser arrangement (#26) comprises a housing (#30 scent disperser assembly) positionable on a distribution duct (#11) of a HVAC system, a reservoir (#48) positioned within the housing (#30) containing a chemical fragrance, and a pump unit (#56) coupled to said housing (#30) said pump unit (#56) being in fluid communication with said reservoir (#48) wherein said pump unit (#56) is configured to pump the chemical fragrance (#36), said pump unit (#56) pumping a measured unit of the chemical fragrance each time said pump unit is turned on, said pump unit being in fluid communication with an interior of the distribution duct (#11) of the HVAC system wherein said pump unit (#56) is configured to release the chemical fragrance into the distribution duct (#11) (see figures 3 and 6, and paragraphs [0073]-[0074]).
Habbel further teaches wherein said pump unit (#56) comprises a pipe (#34) extending through a back side (#44) of an outer wall of said housing (#30), said pipe (#34) extending into the distribution ducts (#11) of the HVAC system (see figure 3 and paragraph [0068]). Said pump unit (#56) further includes a control circuit (#50 control module) being positioned in said housing (#30), said control unit receiving a pump input and a pump (#56) having an inlet and an outlet, said input being fluidly coupled to said reservoir (#48), said outlet being fluidly coupled to said pipe (#34) wherein said pipe (#34) is configured to release the chemical fragrance (#36) into the distribution duct (#11), said 
Habbel further teaches an air sensor (#28) being coupled to said pipe (#34) such that said air sensor (#28) is positioned within the distribution duct (#11) of the HVAC system, wherein said air sensor (#28) is configured to be in fluid communication with an interior of the distribution duct (#11), said air sensor being (#28) electrically coupled to said control circuit (#50), said control circuit (#50) receiving said pump input when said air sensor (#28) senses air being moved in the distribution duct (#11) (see figures 2 and 3, and paragraphs [0068] and [0077]).
Examiner notes that the broadest most reasonable interpretation for the term “coupled” is being utilized.  According to the Merriam-Webster Thesaurus a synonym for the term “coupled” is adjacent or neighboring.  Therefore, it is reasonably obvious, that the air sensor is coupled to said pipe, as claimed by the applicant. 
In the alternative, although Garguilo, in view of Bryson, Hammer and Habbel, does not explicitly disclose that the air sensor is coupled to said pipe, changing the location of the air sensor is a mere engineering design choice, is considered prima facie obvious and has no patentable weight, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the assembly as disclosed by Garguilo, in view of Bryson and Hammer, by having an air sensor being coupled to said pipe such 
In regards to (e), Garguilo, in view of Bryson and Hammer and Habbel, fails to disclose wherein said pump unit includes a level sensor being positioned within said reservoir wherein said level sensor is configured to sense the level of chemical fragrance in said reservoir, said level sensor being electrically coupled to said control circuit.
However, Harris teaches a high-performance, multipurpose cartridge-based liquid dispensing air freshener which can be used in many ways, and able to generate an adjustable fragrance concentration over a relatively long time and which can be refilled by changing a replaceable or disposable cartridge-style container of fragrance-producing liquid (see paragraphs [0005] and [0014]). The dispensing air freshener is useable in buildings or in any areas where air fresheners are beneficial, such as heating/cooling duct applications, i.e. HVAC system (see figure 11 and paragraph [0028]). 
The dispensing air freshener comprises a housing (#126) positionable on a distribution duct (#115) of a HVAC system, reservoirs (#67) positioned within the housing (#126) containing a fragrance, a pump unit (#65) coupled to said housing (#126) and in fluid communication with the reservoirs (#67) wherein said pump unit (#65) is configured to pump the fragrance into an interior of the distribution duct (#115) of the HVAC system, said pump unit (#65) comprises a control circuit (#64) positioned in the housing (#126) and receiving a pump input, and a pump (#65) having an inlet (#93) and an outlet, the inlet (#93) coupled to the reservoirs (#67) and the outlet coupled to a pipe (#86) for 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the assembly as disclosed by Garguilo, in view of Bryson and Hammer and Habbel, by having the pump unit to include a level sensor being positioned within said reservoir wherein said level sensor is configured to sense the level of chemical fragrance in said reservoir, said level sensor being electrically coupled to said control circuit, as claimed by the applicant, with a reasonable expectation of success, as Harris teaches a dispenser air freshener that is useable in buildings, such as heating/cooling duct applications, i.e. HVAC system, wherein the dispensing air freshener comprises a housing positionable on a distribution duct of a HVAC system, reservoirs positioned within the housing containing a fragrance, a pump unit coupled to said housing and in fluid communication with the reservoirs, wherein said pump unit is configured to pump the fragrance into an interior of the distribution duct of the HVAC system, whereby said pump unit further comprises a control circuit positioned in the housing and receiving a pump input, and a pump having an inlet and an outlet, the inlet coupled to the reservoirs and the outlet coupled to a pipe for releasing the fragrance into the distribution duct, said pump being turned on when said control circuit receives said pump input, wherein said pump unit includes a level sensor positioned within said 
In regards to (f), Harris further teaches wherein the pump unit (#65) includes: a light emitter (lamp), the light emitter being positioned in said housing (#126), the light emitter being electrically coupled to said control circuit (#64) light emitter emitting a unique color of light, the light emitter being assigned to a level sensor (#88), said light emitter assigned to said level sensor (#88) being turned on when said level sensor senses a minimum level of chemical fragrance in said reservoir (#67) (see figures 17-18 and paragraph [0276]-[0277], [0282]; Harris teaches wherein the level sensor (#88) communicates with the control module assembly (#64) so that the fluid level can be known and displayed.  The control module assembly (#64) can flash a lamp to signal a low fluid level condition.).
Harris fails to disclose a light emitter being assigned to said power supply, said light emitter assigned to said power supply being turned on when said power supply falls below a minimum charge level. 
However, Avidor teaches a system for releasing fluid fragrances, i.e. flavors, into the environment. The system (#10) comprises: a plurality of compartments (#12) within a housing (#42) adapted to receive a respective plurality of capsules (#14), each capsule containing therein a flavor material; a dispenser system (#18) configured for dispensing into an environment a fluid obtained from at least one flavor material; a controller (#28) configured for receiving data pertaining to a selection of at least two of the compartments 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the assembly as disclosed by Garguilo, in view of Bryson, Hammer and Harris by also having a light emitter being assigned to said power supply, said light emitter assigned to said power supply being turned on when said power supply falls below a minimum charge level, as claimed by the applicant, with a reasonable expectation of success, as Avidor teaches a system for releasing fluid fragrances, i.e. flavors, into the environment, wherein the system comprises a plurality of compartments within a housing adapted to receive a respective plurality of capsules, each capsule containing therein a flavor material; a dispenser system configured for dispensing into an environment a fluid obtained from at least one flavor material, a controller configured for receiving data pertaining to a selection of at least two of the compartments and for signaling the dispenser system to dispense fluids obtained from flavor materials contained in capsules of the selected compartments, a user interface and a power supply being positioned within said housing and electrically coupled to said controller, wherein 
Avidor does not explicitly disclose wherein each of said light emitters being aligned with said opening in said door positioned on said first portion of said interior of said housing wherein each of said light emitters is configured to be visible to a user.
However, Habbel further teaches wherein the housing (#30) comprises top wall, bottom wall (#64) and outer wall (#65) extending therebetween, said outer wall having a back side and a front side (#44), said front side (#44) being open into an interior or said housing (#30), and the housing has a door (#39) having an opening extending therethrough, and the door (#39) covers a first portion of said interior of the housing (control unit area #50) and a second portion of said interior of the housing (reservoir (#48) area) (see figures 3, 6, 12 and 14B).  Further, Habbel teaches LED (#5), i.e. light emitter, disposed in the first portion of said interior of the housing (control unit area (#50) for representing several operating modes, and a battery drain mode is represented when the LED is not blinking, wherein the LED (#5), light emitter, is aligned with said opening of said door (#39) positioned on said first portion of said interior of said housing wherein the light emitter is configured to be visible to a user (see figure 23 and paragraph [0091]).
In view of this, it is considered prima facie obvious by one skilled in the art to modify Garguilo, in view of Bryson, Hammer, Harris and Avidor with the teachings of Habbel to show both light emitters for liquid level and for power supply through the door opening in order to make it easier for the user to know the operating status of the dispenser.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759